 1                                   UNITED STATES DISTRICT COURT
 2                                          DISTRICT OF NEVADA
 3

 4       Jarrett L. Lockridge,                                    Case No. 2:18-cv-01651-JAD-VCF
 5                           Petitioner
                                                                     Order Granting IFP Status
 6               v.                                                    and Denying Petition
 7       The State of Nevada,
                                                                           [ECF Nos. 1, 1-1]
 8                           Respondent
 9

10              Jarrett L. Lockridge filed this petition for a writ of habeas corpus under 28 U.S.C. § 2241,

11   claiming that he is being held illegally on an out-of-state warrant. 1 Lockridge also applies to

12   proceed in forma pauperis. 2 I find that he is unable to pay the filing fee, so I grant the application

13   for pauper status and I review the petition. Because I find that the petition is without merit, I

14   deny it.

15              Petitioner alleges that he is being held in the Clark County Detention Center because of a

16   detainer that the State of Texas has placed on him. He further alleges that the Texas warrant is in-

17   state only, that Texas will not try to extradite him. But petitioner has not alleged the complete

18   facts. On April 10, 2018, the Las Vegas Justice Court, Case No. 18F06166X, did order petitioner

19   released within 30 days if there were no local charges, or released within 30 days after all local

20   charges have been resolved. 3 On July 30, 2018, according to petitioner, the Eighth Judicial

21   District Court, Case No. C-18-331947-1, granted petitioner pre-sentence release. However, that

22   court then sentenced petitioner to one count of possession of a credit card or debit card without

23   the cardholder's consent. 4 According to the Nevada Department of Corrections, petitioner is in

24   1
         ECF No. 1-1 at 1.
25   2
         ECF No. 1.
26
     3
      https://lvjcpa.clarkcountynv.gov/Anonymous/CaseDetail.aspx?CaseID=12536820 (report
27   generated April 12, 2019.
28   4
         https://www.clarkcountycourts.us/Portal/Home/WorkspaceMode?p=0 (report generated April
                                                      1
 1   custody on that count. 5 Therefore, petitioner is in custody under a Nevada judgment of
 2   conviction, not because of the Texas detainer. As a result, this court is unable to give petitioner

 3   any relief on his claims.

 4          IT THEREFORE IS ORDERED that the application to proceed in forma pauperis [ECF

 5   No. 1] is GRANTED. Petitioner need not pay the filing fee of five dollars ($5.00).

 6          IT FURTHER IS ORDERED that the Clerk of the Court is directed to FILE the petition

 7   for a writ of habeas corpus pursuant to 28 U.S.C. § 2254 [ECF No. 1-1].

 8          IT FURTHER IS ORDERED that the petition for a writ of habeas corpus is DENIED.

 9   The clerk of the court is directed to ENTER JUDGMENT accordingly and CLOSE THIS CASE.

10          And because reasonable jurists would not find the court's conclusion to be debatable or

11   wrong, the court declines to issue a certificate of appealability.

12

13                                                             _________________________________
                                                                          ___
                                                                            ________________ __
                                                                                              __
                                                                                              ____
                                                               U.S. District
                                                                          ct Judge
                                                                             Juddgge Jennifer
                                                                             Ju      Jenniffer A.
                                                                                               A. Dorsey
14
                                                               Dated: April
                                                                          il 24, 2019
15

16

17

18

19

20

21

22

23

24

25

26   12, 2019).
     5
27    https://ofdsearch.doc.nv.gov/form.php, Offender ID # 1137279 (report generated April 12,
     2019).
28
                                                        2
